Case: 17-40035      Document: 00514300673         Page: 1    Date Filed: 01/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-40035                                 FILED
                                  Summary Calendar                         January 9, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
CARL HASKELL,

                                                 Petitioner-Appellant

v.

CHARLES A. DANIELS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-248


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Carl Haskell, federal prisoner # 09108-031, was convicted of conspiracy
to murder a federal witness and murder of a federal witness and was sentenced
to life imprisonment. He previously sought relief under 28 U.S.C. § 2255,
which was denied. Haskell now appeals the district court’s dismissal of his 28
U.S.C. § 2241 petition. Our review is de novo. See Kinder v. Purdy, 222 F.3d
209, 212 (5th Cir. 2000).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40035     Document: 00514300673      Page: 2   Date Filed: 01/09/2018


                                  No. 17-40035

      As Haskell’s claims challenge the legality of his sentence and not the
manner of its execution, § 2255 and not § 2241 provides the statutory basis for
his plea for relief. Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000). He
may, however, attack the validity of his conviction in a § 2241 petition if he can
meet the requirements of § 2255’s savings clause. Kinder, 222 F.3d at 212;
§ 2255(e). To do so, he must establish that his claims: (1) are “based on a
retroactively applicable Supreme Court decision which establishes that the
petitioner may have been convicted of a nonexistent offense,” and (2) that the
claims were “foreclosed by circuit law at the time when the claim[s] should
have been raised in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      Haskell asserts that two cases—Arthur Anderson LLP v. United States,
544 U.S. 696 (2005), and Fowler v. United States, 563 U.S. 668 (2011)—
establish that the conduct for which he was convicted was not criminal. Arthur
Anderson predated his § 2255 motion and therefore may not be urged in a
§ 2241 challenge in connection with the § 2255(e) savings clause. See Garland
v. Roy, 615 F.3d 391, 394 (5th Cir. 2010). As for Fowler, Haskell fails to
demonstrate that he “may have been convicted of a nonexistent offense,” Reyes-
Requena, 243 F.3d at 904, because the offense discussed in Fowler is not
actually Haskell’s offense of conviction.
      Finally, to the extent Haskell asserts an actual innocence claim, this
appears to be premised solely on his argument, rejected above, that his conduct
was rendered non-criminal by the holdings in Fowler and Arthur Anderson.
Haskell has not shown that the actual innocence gateway has been extended
to allow a petitioner to challenge his conviction and sentence in a § 2241
petition even though he cannot meet the requirements of § 2255 savings clause.
See Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).



                                        2
Case: 17-40035   Document: 00514300673   Page: 3   Date Filed: 01/09/2018


                          No. 17-40035

 AFFIRMED.




                                3